

114 HR 6214 IH: Power And Security Systems (PASS) Act
U.S. House of Representatives
2016-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 6214IN THE HOUSE OF REPRESENTATIVESSeptember 28, 2016Mr. Pompeo introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo provide for consideration of the extension under the Energy Policy and Conservation Act of
			 nonapplication of No-Load Mode energy efficiency standards to certain
			 security or life safety alarms or surveillance systems.
	
 1.Short titleThis Act may be cited as the Power And Security Systems (PASS) Act. 2.Extension of nonapplication of No-Load Mode energy efficiency standards to certain security or life safety alarms or surveillance systemsSection 325(u)(3)(E) of the Energy Policy and Conservation Act (42 U.S.C. 6295(u)(3)(E)) is amended—
 (1)in clause (ii), by striking manufactured before July 1, 2017,; and (2)in clause (iii)—
 (A)by striking and at the end of subclause (I); (B)by striking the period at the end of subclause (II) and inserting ; and; and
 (C)by adding at the end the following:  (III)determine, no later than July 1, 2019, if a no-load standard for these products should be prescribed..
				